DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 8/12/2021 has been entered. Claims 21-31 remain pending in the application. Claims 1-20 were cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/07/2022 and 3/25/2022 were filed after the filing date of the application on 8/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 21-22, 26 and 29-30 are objected to because of the following informalities:  
Regarding claim 21, line 8, “the humps” should be “the at least three humps” for clarity with “at least three humps in line 6 if claim 1. 
Regarding claim 22, lines 4-5, “the corresponding back wall” should be “the corresponding back wall of the at least three bent back walls” for clarity. 
Regrading claim 26, line 1, “wherein and a distance” should be “ wherein a distance” for clarity.
Regarding claims 29-30, line 1, “the stamped unitary frame” should be “the unitary frame” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zucker (US 6305084 B1) in view of Ichiyanagi (US 20100043612 A1).
Regarding claim 21, Zucker teaches a razor cartridge, comprising: 
a unitary frame (14, see Figures 6-7) having a length (left to right in Figure 6), a width (top to bottom in Figure 6), a top (top of Figure 7) and a bottom (bottom of Figure 7), 
thereby forming at least three elongated parallel flaps (24) that extend partially (see Figure 6), but not completely along the length of the unitary frame (not extend to 36 meets the limitation), the flaps including at least three bent back walls (32, see Figure 7) and at least three elongated holes in the unitary frame (hole to the right of 24, see Figure 7), and 
at least three humps (the hump between 32 and 24, see Figure 7) parallel to the at least three elongated holes and partially (parallel into the page), but not completely along the length of the unitary frame (see Figure 6), wherein the humps are respectively arranged adjacent to each of the at least three elongated holes (See Figure 7).
Zucker fails to teach the method of making the cartridge is stamping the unitary frame from a flat stainless steel piece, wherein the flat stainless steel piece is between 1.2 mm thick and 0.6 mm thick before stamping.
Ichiyanagi teaches a razor frame made from stamping a stainless steel plate into predetermined shape (paragraph 0058-0059), and the thickness of the plate is not limited (paragraph 0071).
It would have been obvious to one of ordinary skill in the art to modify the method of making the device of Zucker to make the frame of Zucker from stamping a flat stainless steel piece, as taught by Ichiyanagi, as discussed by Ichiyanagi, stamping/punching is a prefer method of making a frame for a razor blade (paragraph 0063 of Ichiyanagi). 
Furthermore, with respect to the specific thickness of the stainless steel piece, as disclosed by Ichiyanagi, the thickness of the plate is not limited (paragraph 0071 of Ichiyanagi), the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify the method of modified Zucker to make the frame from any thickness based on the desire of the end user. 
Regarding claim 22, modified Zucker further teaches placing at least three flat stainless steel blades to the unitary frame so a first edge of each of the at least three flat stainless steel blades protrudes through one of the at least three elongated holes and a second edge of the flat stainless steel blades is adjacent to the corresponding back wall (See Figure 12 of Zucker).
Modified Zucker fails to teach welding the blade to the frame.
Ichiyanagi further teach welding the blade to the frame (paragraph 0061). 
It would have been obvious to one of ordinary skill in the art to modify the method of modified Zucker to weld the blade to the frame, as taught by Ichiyanagi, in order to better secure the blade to the frame (paragraph 00611 of Ichiyanagi).
Regarding claim 23, modified Zucker further teaches the unitary frame includes at least three bends along the width of the unitary frame forming stair step shape (see the step of 32 and 24, in Figure 7) .
Regarding claim 24, modified Zucker further teaches mounting the unitary frame and welded flat stainless steel blades to a cartridge housing (12 of Zucker) including a cap (top edge of 12 in Figure 2) and a guard (bottom edge of 12 in Figure 2).
Regarding claim 27, modified Zucker further teaches the stamping forms at least four edge tabs bent into the width sides of the unitary frame (the two element 50 on the bottom end and two element 36 in Figure 5 meets the limitation of four tabs).
Regarding claim 28, modified Zucker further teaches the second edge of the flat stainless steel blades each touch the corresponding back wall (see Figure 12 of Zucker).
Regarding claim 29, modified Zucker further teaches the stamped unitary frame has a convex curvature (see Figure 12 of Zucker).
Regarding claim 30, modified Zucker further teaches the stamped unitary frame is configured to flex when pressure is applied to it (as modified in claim 21, the frame is made of stamped stainless steel, as one of ordinary skill in the  art understand that metal have some flexibility to the material, therefore, the modified frame meets this limitation, as the amount of pressure and the degree of flex is not required by the claim).

Allowable Subject Matter
Claims 25-26 and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 25-26, modified Zucker teaches all elements of the current invention as set forth in claim 24 above.
Modified Zucker fails to teach the first edge of each of the at least three blades extends respectively into each of the at least three elongated holes in the unitary frame when welded to the lengthwise portions of the underside of the unitary frame between angles of 12 and 30 degrees from a plane defined from highest points on the top of the unitary frame.
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Zucker and Ichiyanagi. Thus claim 25 is allowable, claim 26 is allowable by virtue of its dependency on claim 25.
Regarding claim 31, Zucker teaches the flat stainless steel blades are all welded to the unitary frame in a canted configuration between some angles from parallel (welded as modified in claim 22, see Figure 12 od Zucker for angles)
Zucker fails to teach between 3 and 9 degrees from parallel.
As there is a reason for the angles taught in Zucker (See Figure 12 of Zucker), it would not have been obvious to one of ordinary skill in the art to modify the blade angles for Zucker, therefore, the specific angles of between 3 and 9 degrees from parallel is allowable. 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Zucker and Ichiyanagi. Thus claim 31 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/03/2022